Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1100 john.mills@icrinc.com Cutera Reports Fourth Quarter 2009 Results BRISBANE, Calif., February 8, 2010 Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported financial results for the fourth quarter ended December 31, 2009. Financial Highlights for the fourth quarter of 2009 include: · Revenue increased sequentially by 27% to $15.4 million, compared to $12.2 million in the third quarter of 2009 · Gross margin improved to 62%, compared to 60% in the third quarter of 2009 · Net income was breakeven, or $0.00 per share, which included a $351,000 ($292,000 net of tax, or $0.02 per diluted share), charge associated with the postponement of it's TruSculpt product launch · Cash generated from operations was $3.2 million in the fourth quarter of 2009 Kevin Connors, President and CEO of Cutera, stated, “We continue to see encouraging signs in our business, which is reflected in our past two quarters of sequential revenue growth.Revenue grew sequentially over the third quarter of 2009 in several geographical markets, with significant contribution from Australia.We are pleased with the improved fourth quarter 2009 gross margins, profitability, and cash generation resulting from higher revenue and the restructuring efforts implemented in the first half of 2009.We are continuing to target the core market segments of dermatologists and plastic surgeons ─ as well as other established medical offices ─ because we believe they offer us the best growth opportunities in the current market environment.” “We are optimistic about the recently announced strategic alliances with Sound Surgical
